DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/25/2022.
	Claims 16-35 are pending in this application.
Applicant made a provisional election without traverse to prosecute the 
invention of Group II, claims 16-20, and new claims 21-35, is acknowledged.
	Claims 1-15 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/27/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

4.	Claims 22, 25, 31, and 34 are objected to because of the following informalities:  	
	4.1.	Claim 22 currently depends on cancelled claim 15.  It is believed that claim 22 should depend on claim 16.
	4.2.	Claim 25 currently depends on cancelled claim 15.  It is believed that claim 25 should depend on claim 16.
	4.3.	Claim 31 currently depends on cancelled claim 1.  It is believed that claim 31 should depend on claim 27.  Also, the preample of claim 31 should be changed appropriately.
	4.4.	Claim 34 currently depends on claim 31.  It is believed that claim 34 should depend claim 32.

	Appropriate corrections are required.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 27-29, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganguly et al. (US 2021/0408246)
	Regarding claim 27, Ganguly discloses a method, comprising: 
	processing a front side (top side) of a substrate 101 to form a structure comprising: 
		a first source/drain feature 130 (see figs. 1C-1H); 
		a second source/drain feature 130; 
		a semiconductor channel 109  between the first and second source drain features 130; 
		a gate dielectric layer 161 (figs. 1E-1F) on the semiconductor channel 109; and 
		an inner spacer formed between the gate dielectric layer 161 and the second source/drain feature 130; and 
	processing a back side (bottom side, figs. 1E-1) of the substrate for form: 
	a spacer liner in contact with the inner spacer, the gate dielectric layer, and the second source/drain feature (see figs. 1E-1H); and 
	a first conductive feature 184 (fig. 1H) formed on the first source/drain feature 130.  

	Regarding claim 28, Ganguly discloses the method of claim 27, further comprising depositing a fill dielectric material 170 and/or 171 formed over the spacer liner.  See figs. 1F-1G.

	Regarding claim 29, Ganguly discloses the method of claim 27, wherein the first source/drain feature 130 contacts the first conductive feature 184 along a first surface, the second source/drain feature 130 contacts the spacer liner along a second surface, and the first surface and the second surface are at different levels.  See figs. 1F-1G.

	Regarding claim 31, Ganguly discloses the semiconductor device of claim 1, wherein processing the front side of the substrate 101 further comprises forming a second conductive feature 132 in contact with the second source/drain feature 130.  See fig. 1E.

Allowable Subject Matter

7.	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method (in addition to the other limitations in the claim) comprsing:
	forming a first hybrid fin and a second hybrid fin parallel to the first hybrid fin, wherein the first source/drain feature, the second source/drain feature, and the semiconductor channel are disposed between the first and second hybrid fins, and the spacer liner is in contact with sidewalls of the first and second hybrid fins.  

Allowance / Reasons for Allowance

8.	Claims 16-26, and 32-35 are allowed.  
The followings are examiner’s statements of reasons for allowance:  
Claims 16-26:
None of the references of record teaches or suggests the claimed method for forming a semiconductor device (in combination set forth in the claim) comprising:
forming a sacrificial liner to cover vertical sidewalls of the isolation layer and the contact alignment feature; and performing an etch process to expose the second source/drain feature with the sacrificial liner covering the sidewalls of the isolation layer and the alignment feature.

Claims 32-35:
None of the references of record teaches or suggests the claimed method for forming a semiconductor device (in combination set forth in the claim) comprising:
	forming a dielectric feature in contact with the second source/drain feature, wherein the dielectric feature includes a first portion formed in the isolation layer, and a second portion formed between the first and second dielectric fins, and the second portion is wider than the first portion; and 
	forming a first conductive feature in the isolation layer and extending between the first and second dielectric fins to contact the first source/drain feature.

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 3, 2022